Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered October 24, 2002, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the sentencing court *613improperly considered charges of which he was acquitted as a basis for imposing sentence is unpreserved for appellate review (see CPL 470.05 [2]; People v Emmanus, 300 AD2d 504 [2002]), and, in any event, is without merit (see People v Emmanus, supra; People v Robinson, 250 AD2d 629 [1998]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Santucci, J.P., Krausman, Luciano and Townes, JJ., concur.